In a wrongful death action, plaintiff and defendants Ranchos Realty of Corona Corp. and Ranchos Realty, Inc., appeal from a judgment of the Supreme Court, Queens County, entered November 6, 1976, which, after a jury trial limited to the issue of defendant Battistelli’s liability, (1) is in favor of Battistelli and against plaintiff and (2) dismissed the cross claim of the corporate defendants against Battistelli. Judgment affirmed, with one bill of costs to defendant Battistelli payable jointly by appellants. In our opinion, the evidence adduced at the trial was sufficient to sustain the verdict in favor of Mr. Battistelli. Furthermore, the trial court did not err as a matter of law when, in its charge to the jury, it made slight mention of the liability of the defendants-appellants, which had been adjudicated at a previous trial, without instructing the jury that an apportionment of damages would follow a finding that Battistelli was also liable to plaintiff. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.